DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Unruh et al. (US 2017/0187287) in view of Blow et al. (US 2012/0032979), further in view of Cheng et al. (US 2011/0216007).
As to Claim 11, Unruh et al. discloses A system comprising: one or more processors;  58
one or more machine-readable non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including:  
5detecting an object in in proximity with one or more peripheral devices such that 6the object is located in a position indicative of light generated by one or more visual output 7elements of the one or more peripheral devices being obfuscated from a user of the one or more 8peripheral devices (para.0058- {overlapped keys read as visual output elements}), wherein the one or more peripheral devices are physically separate from and communicatively coupled to a host computing device;
9determining an obfuscation area defining a boundary of an area of the one or more 10peripheral devices being obfuscated (fig.5-7-para.0107, 0112, 0117-0118; point of adaptation (504, 606,706) is determined to determine the amount the keyboard is shifted and the direction to shift the keyboard); 
 11determining a current output schema displayed on a set of visual output elements 12on the one or more peripheral devices, wherein the set of visual output elements includes the one 13or more visual output elements (figs.5-7- the point of adaptation (504,606,706) displayed on overlapped keys);  
14determining a current visual output area defining a boundary of the current output 15schema (figs.5-7- para.0107,0112,0117- the overlap distance of the contact event on respective keys (based on the point of adaptation) displayed and determined);  
16determining a location of the obfuscation area (figs.5-7-para.0107, 0112-0113, 0117- the overlap distance is determined);  
17determining a location of the current visual output area (figs.5-7-para.0107, 0112, 0117- the location of the overlapped key with respect to the contact event is determined);  
18determining an amount of overlap between the obfuscation area and the current 19visual output area based on their corresponding determined locations (figs.5-7- 0096, 0107, 0112, 0117-overlap distance between contact event and respective key is determined); and  
20in response to the amount of overlap being greater than an overlap threshold 21value (para.0036, 0078, 0107, 0112, 0117- the overlap distance may be compared to a predetermined threshold distance);
reconfiguring the current output schema to be displayed on a different set of visual output 22elements on the one or more peripheral devices such that the amount of overlap between the 23obfuscation area and the current visual output area is reduced (fig.5B-C- para.0110-the space bar (overlapped key) is resized or shifted and the point of adaptation is displayed outside the perimeter of the keyboard, such that the contact event no longer overlaps the input key; fig. 6B- para.0112- the entire keyboard is shifted and the point of adaptation is displayed outside the perimeter of virtual keyboard, such that the contact events no longer overlap the input keys; fig.6C- para.0114- the input  keys are resized and shifted; fig. 7B--para.0116-0117- the keyboard may be diagonally shifted and point of adaptation 706 is displayed on different location, such that contact event no longer overlaps the input keys)).
Unruh et al. does not expressly disclose the object is located in a position indicative of light generated by one or more visual output 7elements.
	Blow et al. discloses the object is located in a position indicative of light generated by one or more visual output 7elements (fig. 22- thumb located over menu icon 246, where a visual indicator such as displaying a glowing animation is generated when the content of the concealed menu icon 246 changes). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unruh et al., with the teachings of the Blow et al., the motivation being to alert the user that a change has occurred in the concealed content.  
In Unruh et al. in view of Blow et al., Unruh et al. where the mobile device where the adaptive virtual keyboard is implemented may be, for example, a smartphone, tablet computer, notebook computer, mobile GPS navigation device, e-reader, personal wireless device (e.g., mobile hotspot), or any other device that is capable of storing an application and generating a virtual keyboard on a touchscreen display of the mobile device 210 (Unruh-para.0045). 
Unruh et al. in view of Blow et al. do not expressly disclose wherein the one or more peripheral devices are physically separate from and communicatively coupled to a host computing device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Unruh et al. in view of Blow et al., with the teachings of Chen et al., the motivation being to provide visual feedback to the user (Chen-para.0040).

As to Claim 12, Unruh et al. in view of Blow et al., as modified by Chen et al., disclose wherein the instructions are further configured to 2cause the one or more processors to perform operations including: 3determining a total visual output area defining an area and location of available 4visual output elements on the one or more peripheral devices (Unruh-para.0107- keyboard length along x-axis 0-20x and y-axis 0-10y; para.0112, 016-0117); and  5determining how far the current output schema can be moved within the total 6visual output area to reduce the overlap based on the current visual output area and the 7obfuscation area (Unruh-para.0107- the vertical distance to the point of adaptation 504 is approximately equal to "3y". This distance overlaps with the lower edge of the keyboard perimeter which, as illustrated, is approximately equal to "1y". So, this 2y overlap indicates that at least a portion of the virtual keyboard should be adapted to accommodate the static contact event; para.0108- The lower perimeter encompassing the input keys (e.g., perimeter 432 in FIG. 4C) is thus moved from a position of "1y" to "3y". The vertical shift is made, space permitting; para.0110, 0112-0114, 0116-0117. 0119), 8wherein reconfiguring the current output schema is further based on how far the current output schema can be moved (Unruh-para.0107, 0112-0114, 0116-0117).



As to Claim 15, Unruh et al. in view of Blow et al., as modified by Chen et al., disclose 1	A	wherein the reconfiguring of the current output 2schema is done continuously or intermittently in real-time (para.0079, para.0108- if the virtual keyboard has already been shifted to accommodate static contact events and one or more additional static contact events are detected which require another vertical shift, the keyboard adaptation module (FIG. 2) may determine that a secondary adaptation, e.g., a deformation or skew, is necessary due to unavailable vertical space).

As to Claims 1, 3-6, 10 are method claims drawn to the apparatus of Claim 11-13, 15 and are rejected for the same reasons as set forth above.

As to Claim 2, Unruh et al. in view of Blow et al., as modified by Chen et all, disclose wherein detecting the object is performed by one or more sensors including at least one of a capacitive sensor array, resistive sensor array, infra-red sensor array, or an image sensor array (Unruh-para.0070).

As to Claim 7, Unruh et al. in view of Blow et al., as modified by Chen et al., disclose wherein the visual output elements include one or more light emitting diodes (LEDs) or one or more liquid crystal displays (LCDs) (Chen-para.0040).

As to Claim 9, Unruh et al. in view of Blow et al., as modified by Chen et al., disclose wherein reconfiguring the 2current output schema includes reducing a number of visual output elements used in the current 3output schema thereby reducing a total power consumption of the visual output elements on the 4peripheral device (Blow-fig.10- para.0061- the number of tiles are reduced as a number of content elements are squeezed into a same tile {note; this limitation includes an intended result limitation, and adds no further limits on the claim}).

As to Claims 16-18, 20 have limitations similar to those of Claims 11-13, 15 and are met by the references as set forth above.

Allowable Subject Matter
Claims 8, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,11,16  have been considered but are moot because the new ground of rejection has been applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627